ACCEPTED
                                                                                          14-15-00277-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     9/7/2015 12:00:00 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                            Cause Nos. 14-15-00277-CR

                                                                      FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                 IN THE FOURTEENTH COURT OF               APPEALS
                                                                9/8/2015 9:06:00 AM
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk


                     ASTROROID BENTON, APPELLANT
                                   VS.
                      THE STATE OF TEXAS, APPELLEE



                 On Appeal from the 248th Criminal District Court
                 of Harris County, Texas, Cause Nos. 1412553
                   Honorable Katherine Cabaniss, Judge Presiding




          MOTION TO WITHDRAW FROM REPRESENTATION

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      Comes now court-appointed appellate counsel, Deborah Summers, and

respectfully requests that she be allowed to withdraw from representation on the above

referenced appeal and in support would show the Court as follows:

                                          I

      I have reviewed the appellate record in this cause and have determined that there

are no legally cognizable arguments which could conceivably persuade this Court to

reverse my client's conviction. I have attempted to resolve doubts and
ambiguous legal questions in favor of my client and have not been able to locate one

issue which is arguable on its merits.

                                            II

       I have provided my client with a copy of my brief in this cause. I have also

provided his trial transcript and motion for an extension of time in which to allow

Appellant to file a pro se brief under the Anders v. California, 386 U.S. 738 (1967)

procedure. Further, I have informed my client that he has the right to review the

appellate record and file a pro se brief.

WHEREAS PREMISES CONSIDERED, appellant counsel prays that this Court

GRANT this motion and allow counsel to withdraw from representation.



                                                   Respectfully submitted,

                                                          /s/Deborah Summers
                                                   Deborah Summers
                                                   11210 Steeplecrest, # 120
                                                   Houston, Texas 77065
                                                   State Bar no. 19505600
                                                   (281)897-9600
                                                   summerspc@sbcglobal.net

                                                   Counsel for Appellant